Citation Nr: 1418369	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  10-00 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), secondary to the service-connected hepatitis C.

2.  Entitlement to service connection for irritable bowel syndrome (IBS), secondary to the service-connected hepatitis C.  

3.  Entitlement to service connection for polyarthritis, claimed as secondary to service-connected hepatitis C

4.  Entitlement to service connection for a chronic headache disability, claimed as secondary to service-connected hepatitis C.  

5.  Entitlement to a separate evaluation for fibromyalgia, with fatigue/malaise (i.e., tiring easily) and joint pain, currently rated as part of the service-connected hepatitis C.  



6.  Entitlement to an initial compensable disability rating prior to October 23, 2012 for the service-connected hepatitis C, and entitlement to a disability rating in excess of 10 percent from October 23, 2012.  


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from September 1979 to June 1980, with additional periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, inter alia, denied service connection for hepatitis C, GERD, IBS, joint pain, polyarthritis, fibromyalgia, headaches, and a condition manifested by tiring easily.  

In September 2012, the Board remanded the case back to the RO for additional development of the record.  Based on a November 2012 opinion by a VA examiner, the RO subsequently issued a February 2013 rating decision which granted service connection for hepatitis C and assigned an initial noncompensable disability rating from April 23, 2008 and a 10 percent disabling rating from October 23, 2012.  The rating decision indicated that the initial disability ratings assigned for the hepatitis C were based on the Veteran's fatigue and malaise; but then indicated in the same decision that the Veteran's disability rating was assigned for fibromyalgia, fatigue/malaise, and chronic joint pain [associated] with her hepatitis C condition.  It thus appears that the rating decision has service connected fibromyalgia, with fatigue/malaise (i.e., tiring easily) and joint pain, as part of the service-connected hepatitis C.  

In May 2013, the Veteran submitted a Notice of Disagreement (NOD) with the initial disability ratings assigned for the service-connected hepatitis C.  She further argued that her fibromyalgia and chronic joint pain should not be combined with the hepatitis C rating.  (The issue has been recharacterized as shown on the front page of this remand to adequately represent the Veteran's assertions).   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that she currently experiences GERD, IBS, polyarthritis, and chronic headaches, as a result of hepatitis C.  In this regard, the November 2012 VA examiner opined that the weight of the current medical literature was against a nexus (less likely than not) between hepatitis C and the remaining issues of GERD, IBS, polyarthritis and headaches.  The examiner noted that those specific conditions had a number of possible etiologies or may be idiopathic in nature, but none of them were shown to have a plausible nexus to hepatitis C per the current medical literature.  The examiner cited to medical literature dated in 1997 as support for the opinion.  

In response to this opinion, the Veteran submitted more recent general medical literature indicating a possible relationship between (1) chronic hepatitis C and IBS; (2) fibromyalgia and IBS; and (3) rheumatic arthralgia and hepatitis C.  The literature, most of which is dated subsequent to 2007, suggests that the findings of the November 2012 examiner may be based on outdated medical findings given that the support for his opinion comes from medical literature dated in 1997, a decade before the medical literature submitted by the Veteran in support of her claims.  Thus, the November 2012 examiner's opinion should be revisited in light of the newly received evidence, and the Veteran should be afforded another VA examination to determine the current nature and likely etiology of the GERD, IBS, polyarthritis, and headaches.  Significantly, the examiner should determine what symptoms are associated with each condition, particularly given that the November 2012 examiner provided a positive nexus opinion between the hepatitis C and the fibromyalgia.  

In addition, the November 2012 examination report indicates that the Veteran is receiving disability benefits from the Social Security Administration (SSA) due to hepatitis C, GERD, and cervical spine disease.  The SSA records are not in the claims file and are potentially relevant to the issues on appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Thus, the Board must remand the claim in an attempt to obtain these records.

Finally, the February 2013 rating decision granted service connection for hepatitis C, indicated as including fibromyalgia, joint pain, and fatigue/malaise, and assigned an initial noncompensable rating effective from April 23, 2008, and assigned a 10 percent rating effective from October 23, 2012.  The Veteran disagreed with the initial ratings assigned and submitted a timely NOD received at, the RO in May 2013.  This NOD also indicated disagreement as to the decision to assign a single evaluation for hepatitis C and fibromyalgia.  As such, the RO is now required to send the Veteran a statement of the case as to these matters.  See Manlincon v. West 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with a 38 C.F.R. § 3.159(b) letter addressing her four service connection claims on a 38 C.F.R. § 3.310 (secondary service connection basis).

2.  Request directly from the SSA complete copies of any determination on a claim for disability benefits, as well as any readjudications, from that agency as well as the records, including medical records, considered in adjudicating/re-adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file.  

3.  Schedule the Veteran for a VA examination to determine the likely etiology (both direct and secondary service connection) of the Veteran's GERD, IBS, polyarthritis, and headaches.  The claims file and all relevant Virtual VA/VBMS documents must be reviewed by the examiner.  For each disability, a nexus opinion should be offered for whether the disability is at least as likely as not (i.e., a 50 percent or greater probability) etiologically related to service, or was caused or aggravated (permanently worsened) by hepatitis C/fibromyalgia.  The examiner should address the recent medical literature submitted by the Veteran with regard to a possible link between hepatitis C and arthralgia, between fibromyalgia and IBS, and between IBS and hepatitis C.  All opinions must be supported by a complete rationale in a typewritten report.

4.  Provide the Veteran with a Statement of the Case as to the issues of entitlement to a compensable rating for the service-connected hepatitis C prior to October 23, 2012 and entitlement to a rating in excess of 10 percent from October 23, 2012, and entitlement to a separate disability rating for fibromyalgia, in accordance with 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013) and 38 C.F.R. §§ 19.29, 19.30 (2013).  If the Veteran perfects her appeal by submitting a timely and adequate substantive appeal, then the RO should return the claim to the Board for the purpose of appellate disposition.

5.  After ensuring that all development has been completed in compliance with this remand, readjudicate the four service connection issues on appeal.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case in accordance with 38 C.F.R. § 19.31(b)(1) and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


